
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1154
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Sestak (for
			 himself, Mr. McCaul,
			 Mr. Melancon,
			 Mr. Grijalva,
			 Mr. Doggett,
			 Mrs. Blackburn,
			 Mr. Cole, and
			 Ms. Speier) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  September 13, 2010, as National Childhood Cancer Awareness
		  Day.
	
	
		Whereas childhood cancer is the leading cause of death by
			 disease for children in the United States;
		Whereas an estimated 12,500 children in this Nation are
			 diagnosed with cancer each year;
		Whereas an estimated 2,300 children in this Nation lose
			 their lives to cancer each year;
		Whereas the results of peer-reviewed clinical trials have
			 raised the standard of care and improved the 5-year cancer survival rate in
			 children to greater than 80 percent overall;
		Whereas more than 40,000 children and adolescents in the
			 United States currently are being treated for childhood cancers;
		Whereas up to 2/3 of childhood cancer
			 survivors are likely to experience at least one life-altering or
			 life-threatening late effect from treatment;
		Whereas childhood cancer occurs regularly and randomly and
			 spares no racial or ethnic group, socioeconomic class, or geographic region;
			 and
		Whereas September 13, 2010, would be an appropriate date
			 to designate as National Childhood Cancer Awareness Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Childhood Cancer Awareness Day;
			(2)requests that the
			 Federal Government, States, localities, and nonprofit organizations observe the
			 day with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of cancer;
			(3)recognizes the
			 profound toll a diagnosis of cancer has on children, families, and communities
			 and pledges to make its prevention and cure a public health priority;
			 and
			(4)urges public and
			 private sector efforts to promote awareness, invest in research, and improve
			 treatments for childhood cancer.
			
